NOURSB, P, J.
Plaintiff sued for damages for the disparagement of title to real property alleging actual damages in the sum of $150 for attorney’s fees and seeking exemplary damages in the? sum of $2,500. The total amount involved, therefore, was The sum of $2,750. A demurrer to the complaint was sustained without leave to amend and this appeal was taken from that order.
Only two questions arise on this appeal:
(1) The appeal is taken from a nonappealable order. Section 963 of the Code of Civil Procedure which determines the matters from which an appeal can be taken from the superior court does not include an appeal from an order sustaining a demurrer. Since no final judgment has been entered herein, the appeal from the order sustaining the demurrer must be dismissed.
(2) The complaint to which the demurrer was sustained does not state a cause of action within the jurisdiction of the superior court. The jurisdiction of such courts is limited to actions of this character in which the matter in controversy amounts to $3,000 or more. When the amount prayed for is less than that sum, the jurisdiction is limited to the municipal court.
Appeal dismissed.
Dooling, J., and Kaufman, J., concurred.
Í